Citation Nr: 0410591	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-16 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for arthralgia of the right 
shoulder, right hip, and right leg.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 




INTRODUCTION

The veteran had active service from June 1971 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by the Buffalo, New 
York, Department of Veterans Affairs (VA) Regional Office (RO) 
that, in relevant part, denied the claim for service connection 
for hepatitis C and for right shoulder, right hip and right leg 
arthralgias.  The veteran has timely perfected an appeal of these 
determinations to the Board.  The veteran was scheduled for a 
December 2003 Board hearing; however, he did not report to that 
hearing.  See 38 C.F.R. § 20.704(d) (2003).

The Board observes that, in a January 2004 letter, the veteran 
stated that he has difficulty with memory and constant pain in his 
upper and lower back due to his in-service injury.  The veteran 
also stated that his right fourth finger had never been reset 
after fracturing it in that same injury.  The Board views these 
statements as informal claims for service connection for the 
referenced disabilities.  The issues are referred to the RO for 
appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran and 
his representative if further action is required on his part.  


REMAND

The veteran contends, in essence, that he has arthralgia of the 
right shoulder, right hip, and right leg that was incurred in or 
aggravated by service.  Specifically, the veteran contends that 
the arthralgia is due to an in-service injury, namely, a fall in 
September 1973.

The Board notes that the veteran's service medical records show 
that he suffered a fall in September 1973 resulting in severe 
basal skull fracture and evidence of blunt trauma to the chest and 
extremities.  The Board observes that subsequent service medical 
records reveal fractures of the right ring finger and right elbow 
as a result of the earlier injury.  The Board also observes that 
service medical records show complaints of right knee pain in 
April 1973, prior to his injury.  Furthermore, the Board observes 
that postservice VA outpatient medical reports show a diagnosis of 
arthralgia of the right shoulder, right hip, and right leg.  

Fulfillment of the statutory duty to assist the veteran, now 
established under the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002) and its 
implementing regulations, also requires VA to provide a medical 
examination when such an examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion is 
necessary to make a decision on the claim when the record contains 
(1) competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability, (2) 
indicates that the disability or symptoms may be associated with 
the claimant's active duty, and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. 3.159(c)(4) (2003).

Since the underlying etiological basis for the diagnosis of 
arthralgia of the right shoulder, right hip, and right leg in the 
record on appeal has been called into question, the RO should 
schedule the veteran for a VA examination, to include a medical 
opinion as to whether the disorder is related to the veteran's 
service, to include the injury in September 1973.  

On another matter, the Board notes that the veteran filed a timely 
notice of disagreement to the denial of service connection for 
hepatitis C in the December 2002 rating decision.  The Board 
observes that the veteran has not withdrawn his appeal with 
respect to this issue.  The Board further observes that the RO has 
not issued the veteran a statement of the case addressing this 
issue.  Thus, the Board finds that a remand is necessary to 
correct this procedural deficiency.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2003); Manlincon v. West, 
12 Vet. App. 238 (1999).


Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  The RO should furnish the veteran and his representative a 
statement of the case addressing the denial of service connection 
for hepatitis C, along with a VA Form 9, and afford them the 
appropriate opportunity to submit a substantive appeal perfecting 
an appeal on that issue.  The veteran and his representative are 
hereby advised of the need to file a timely substantive appeal 
with respect to the claim of entitlement to service connection for 
hepatitis C.  The issue should be returned to the Board if, and 
only if, a timely substantive appeal is received.

2.  The RO should schedule the veteran for a VA examination to 
determine the nature, extent, and etiology of the veteran's 
arthralgia of the right shoulder, right hip, and right leg.  The 
veteran's claims file, to include a copy of this Remand, should be 
made available to and reviewed by the examiner.  All indicated 
tests should be performed and all findings should be reported in 
detail.  Based on examination findings, medical principles, and 
historical records, including service medical records, the 
examiner should specifically state whether it is at least as 
likely as not that the veteran's current arthralgia of the right 
shoulder, right hip, and right leg is related to his period of 
service, to include the fall in September 1973.  The examiner 
should set forth the complete rationale for all opinions expressed 
and conclusions reached.

3.  After the foregoing, the RO should re-adjudicate the issue of 
entitlement to service connection for arthralgia of the right 
shoulder, right hip, and right leg.  

4.  If such determination remains unfavorable, the veteran and his 
representative should be furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 7105 (West 2002) that 
summarizes the pertinent evidence and reflects the reasons and 
bases for the decision reached.  The veteran and his 
representative should be afforded an appropriate opportunity for 
response before the claims file is returned to the Board for 
further appellate consideration.  

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





